Citation Nr: 1243347	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-32 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to an evaluation greater than 40 percent for traumatic arthritis of the right shoulder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and D.D.

ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) in June 1954, from May 1955 to June 1955 and in May and December 1956, with additional periods of unverified service. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which denied an increased evaluation for traumatic arthritis, right shoulder, greater than 40 percent and denied service connection for bilateral hearing loss. 

In February 2012 a Board hearing was held at the RO before the undersigned; the transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in order to comply with the VA's duty to assist. 

In April 2012 the Board remanded the issue of an increased evaluation for a right shoulder disability because the record included evidence that the Veteran's right shoulder disability renders his shoulder nearly unusable, and the normal course of treatment, namely a shoulder replacement, is not possible.  The Board explicitly instructed the RO to refer the Veteran's claim for an increased evaluation to the Director of VA's Compensation and Pension Service for extraschedular consideration.  There is no indication that the Appeals Management Center referred the claim for extraschedular consideration and there was no supplemental statement of the case (SSOC) issued before the case was returned to the Board.  

The Board cannot assign an extraschedular rating in the first instance.  See Floyd v. Brown , 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Failure of the Board to ensure compliance is error as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Further remand is therefore required. 

An October 2012 SSOC addressing service connection for bilateral hearing loss identified VA treatment records which were reviewed however these records are not part of the claims file, to include the temporary file or the "virtual" VA file.  VA has a duty to obtain records that are in its possession, such as VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board cannot evaluate the claim without the complete records. 

It appears that the Veteran failed to report to a VA examination scheduled pursuant to the Board remand.  Since the Board is remanding the claim to obtain outstanding VA treatment records, schedule the Veteran for another examination to determine the likely etiology of the claimed hearing loss.  A copy of the notice of the scheduled examination should be associated with the claims folder, and the appellant should be advised again of the consequences of a failure to report for the scheduled VA examination.  See 38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain VA treatment records identified in the October 2012 SSOC, including records from the Outpatient Clinic in Daytona Beach, Florida and any other VA facility identified by the Veteran or the record.

2.  After completing the foregoing, scheduled the Veteran for VA audiological examination to determine the nature and etiology of any current hearing loss.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently demonstrated hearing loss is related to the Veteran's periods of ACDUTRA, including exposure to ship engine noise and gunfire.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After completing the action requested above, refer the Veteran's claim for increased rating to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  If it is determined that a physical examination of the Veteran is necessary prior to referral for extraschedular consideration, one is to be arranged.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If any benefit sought on appeal remains denied, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



